    Case 5:21-cv-03098-SAC Document 3 Filed 04/07/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS



TRENT THACHER,

                              Plaintiff,

             v.                                         CASE NO. 21-3098-SAC

WARDEN (fnu)(lnu), et al.,

                              Defendants.


                             NOTICE AND ORDER

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff proceeds pro se, and his fee status is pending.

                             Nature of the complaint

     Plaintiff    alleges    that   during      his    incarceration   at    the

Hutchinson    Correctional    Facility,    he    was    assaulted   due     to   a

correctional officer’s negligence and sustained an injury to his right

eye. He seeks damages.

                                 Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).
    Case 5:21-cv-03098-SAC Document 3 Filed 04/07/21 Page 2 of 5




     “To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii). See Kay v. Bemis,

500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted). Following

those decisions, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim

for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal
    Case 5:21-cv-03098-SAC Document 3 Filed 04/07/21 Page 3 of 5




citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct, much of it innocent,” then

the plaintiff has not “nudged [the] claims across the line from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008)(citing Twombly, 550 U.S. at 1974).

                                  Discussion

     The court has examined the complaint and has identified certain

deficiencies. First, the complaint identifies as defendants the

warden, the Kansas Department of Corrections, and the Hutchinson

Regional Medical Center. The complaint does not identify any act or

omission by the warden; instead, it alleges broadly that he was in

charge when the incident occurred. This allegation is insufficient

to state a claim for relief. A civil rights action against a public

official     may     not     be     based      solely    on        a   theory

of respondeat superior liability for the actions of co-workers or

subordinates. A plaintiff must allege that each government official,

through the official's own personal participation, violated the

plaintiff’s federal rights. Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009).

     Next,   plaintiff’s    claim    against   the   Kansas   Department   of

Corrections (KDOC) also fails to state a claim under § 1983. KDOC is

an agency of the State of Kansas, and claims against it essentially

are claims against the State. Because the State is not a “person” under

§ 1983, there is no remedy against it under that provision. See Will

v. Mich. Dept. of State Police, 491 U.S. 58, 67, 71 (1989); Blackburn
    Case 5:21-cv-03098-SAC Document 3 Filed 04/07/21 Page 4 of 5




v. Department of Corrections, 172 F.3d 62, 63 (10th Cir. 1999) (“New

Mexico Department of Corrections is not a ‘person’ subject to suit

under § 1983”).

     Finally, the Hutchinson Regional Medical Center is a business

entity, not a “person” acting under color of state law as required

under § 1983.

     Accordingly, plaintiff must amend the complaint to identify

individual   defendants.    Plaintiff’s    amended    complaint     must   be

submitted upon court-approved forms. In order to add claims or

significant factual allegations, or to change defendants,          plaintiff

must submit a complete amended complaint. See Fed. R. Civ. P. 15. An

amended complaint is not an addendum or supplement to the original

complaint but completely supersedes it. Therefore, any claims or

allegations not presented in the amended complaint are no longer

before the court. Plaintiff may not simply refer to an earlier

pleading; instead, the complaint must contain all allegations and

claims that plaintiff intends to present in the action, including

those to be retained from the original complaint. Plaintiff must

include the case number of this action on the first page of the amended

complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). He must refer to each defendant

in the body of the complaint and must allege specific facts that

describe the allegedly unconstitutional acts or omissions by each

defendant, including dates, locations, and circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted to

and including May 7, 2021, to submit an amended complaint. The clerk

of the court shall transmit a form complaint to the plaintiff. If
    Case 5:21-cv-03098-SAC Document 3 Filed 04/07/21 Page 5 of 5




plaintiff fails to file a timely response, the court will decide this

matter on the amended complaint.

     IT IS SO ORDERED.

     DATED:   This 7th day of April, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow
                                  SAM A. CROW
                                  U.S. Senior District Judge
